DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 13, 2019.  Claims 1 – 15 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on April 06, 2017.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:


Claims 1 – 10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 is directed to a method claim. Therefore, on its face, claim 1 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Independent claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claim 1 includes the steps of establishing, selecting, determining, and providing and these steps under their broadest reasonable interpretation, cover certain methods of using mathematical operations and performing mental processes.
The independent claim 1 includes the steps of establishing, selecting, determining, and providing and these steps under their broadest reasonable interpretation, cover certain methods of a process and improvements thereof using mathematical operations and performing mental processes.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claim 1 recites, in part, a method of using mathematical operations and performing mental processes.  Specifically, the claimed invention is a method for establishing accident prediction models by learning accident data; selecting an accident prediction model from that learned accident data, and based upon a current position of the electronic device (i.e. vehicle control unit, etc.); determining an accident occurrence possibility using the selected accident prediction model; and providing a warning message based on determining that the accident occurrence possibility is parity or higher than a threshold.  Other than reciting a computing device and computing system, nothing in the claims precludes the steps from being directed to methods of using mathematical operations and performing mental processes.   Additionally, there is nothing recited in the disclosure that indicates wherein it instructs, and compels the apparatus to exhibit and / or perform a physics based operation that results in the apparatus performing a subsequent tangible, dynamic and / or kinematics based action.  More simply put, claim 1 is silent in reciting elements that yield performing physically controlling the vehicle.  Claim 1 recites a judicial exception of an abstract idea.
Under Step 2A, Prong One, claim 1 recites, in part, using mathematical operations and performing mental processes.  Specifically, the claimed invention is a method for establishing accident prediction models by learning accident data; selecting an accident prediction model from that learned accident data, and based upon a current position of the electronic device (i.e. vehicle control unit, etc.); determining an accident occurrence possibility using the selected accident prediction model; and providing a warning message based on determining that the accident occurrence possibility is parity or higher than a threshold.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to methods of using mathematical operations and performing mental processes.  It is equivalent to a person learning which areas of a road are more dangerous than others based on the 

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “method of using mathematical operations and performing mental processes” judicial exception is not integrated into a practical application.  For example, claim 1 recites the additional elements of establishing, selecting, determining, and providing. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements of establishing accident prediction models by learning accident data; selecting an accident prediction model from that learned accident data, and based upon a current position of the electronic device (i.e. vehicle control unit, etc.); determining an accident occurrence possibility using the selected accident prediction model; and providing a warning message based on determining that the accident occurrence possibility is parity or higher than a threshold is not integrated into the claims as a whole, claim 1 is directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed an inventive concept.  Therefore, independent claim 1 is not patent eligible. 
Dependent claims 2 - 10 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 - 10, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  Accordingly, claims 2 - 10 are patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 and 11 – 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR2015/0045789A to JANG et al. (herein after "Jang") in view of Japanese Patent No. JP-2005/313658-A to SUDA (herein after “Suda”).

As to Claim 1,
a warning message providing method for an electronic device (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 3 and 5.  

    PNG
    media_image1.png
    369
    442
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    365
    462
    media_image2.png
    Greyscale

See ¶0008, "The predicted traffic situation information is an accident risk warning signal, the accident risk warning signal includes information about an accident vehicle occurring at a specific location of the driving route based on the big data, and the accident risk warning signal is the vehicle It may be transmitted to the vehicle a certain distance before passing the specific location”), comprising: 
establishing a plurality of accident prediction models by learning accident data (see ¶0019 - ¶0020. In particular, see ¶0020); 
selecting an accident prediction model to be applied among the plurality of accident prediction models based on a current position of the electronic device (see Figs. 1 - 5 and ¶0019 - ¶0022.  In particular, see ¶0020.  Jang teaches driving information providing server 100 using predictive analytics of current traffic situations including accidents, respective to a current position of the vehicle and vehicle detection ; 
determining an accident occurrence possibility using the selected accident prediction model.  (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0090 - ¶0091, Jang teaches determining an accident occurrence possibility using optimal accident predictions models.)
However, Jang’s vehicle driving information system does not explicitly disclose providing a warning message based on determining that the accident occurrence possibility is a preset value or more.
Therefore, Suda’s vehicle accident prevention system is introduced to combine with Jang to cure the gaps that Jang has in disclosing the claimed invention.
Jang is analogous art to the claimed invention as it relates to an accident prediction and avoidance vehicle driving method.  Suda is analogous art to the claimed invention as it relates to a method for alerting the driver of a vehicle approaching an accident occurrence point to prevent the occurrence of an accident, in particular based upon frequency of accident occurrence at a particular point. 
Suda’s work presents Accident assessment information is inputted from an accident assessment information input part 321 that takes in accident data, wherein the status of the accident is analyzed and the analysis result includes an advancement direction of the vehicle to which accident occurrence point the vehicle is approaching, based upon the present location of the vehicle and the advancement direction, and generates driver warning and alert messaging respective to proximity to the accident occurrence point. 
providing a warning message based on determining that the accident occurrence possibility is a preset value or more.  (See Figs. 1 - 5, ¶0003, ¶0018, ¶0021 - ¶0025, ¶0027 - ¶0029, ¶0033, ¶0040, ¶0055, ¶0057, ¶0060, and ¶0064.  In particular, see Figs. 5 and 6.  

    PNG
    media_image3.png
    621
    374
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    563
    377
    media_image4.png
    Greyscale

See ¶0021, ¶0024, ¶0040, ¶0055, and ¶0066. Suda teaches an approach detection means wherein Control unit 129 in conjunction with warning unit 125 works to alert the driver with an alert message informed by warning data from accident occurrences, especially those the frequency of occurrence is a preset value or more.)

As to Claim 2,
Modified Jang substantially discloses the warning message providing method as claimed in claim 1 (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 3 and 5. In particular, see ¶0008, "The predicted traffic situation information is an accident risk warning signal, the accident risk warning signal includes information about an accident vehicle occurring at a specific location of the driving route based on the big data, and the accident risk warning signal is the vehicle It may be transmitted to the vehicle a certain distance before passing the specific location”), further comprising 
setting a region having a preset area as a frequent accident region when it is determined that an accident has occurred by a preset number of times or more within the region (see Fig. 8 and ¶0088 - ¶0089), 
wherein the plurality of accident prediction models include a general accident prediction model that is applicable to all regions.  (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0089 - ¶0091.  In particular, see Fig. 8 ~ process method  
However, Jang’s vehicle driving information system does not explicitly disclose at least one special accident prediction model that is applicable to at least one frequent accident region.
Conversely, Suda’s vehicle accident prevention system teaches at least one special accident prediction model that is applicable to at least one frequent accident region.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0018.  See ¶0042, "control unit 129 controls each part of the vehicle 12, and collates the information on the current position and the traveling direction from the vehicle position direction detection unit 122 with the information on each accident occurrence point, so that the vehicle 12 has any accident."  When a vehicle approaches a spot at which accidents have occurred with a predetermined frequency or more, an alert means is signaled to a driver to urge caution based on the similar accident situation retrieved by a similar accident situation search means.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system with at least one special accident prediction model that is applicable to at least one frequent accident region, as taught by Suda.  Motivation for combining the 
As to Claim 3,
Modified Jang substantially discloses the warning message providing method as claimed in claim 2, wherein in the establishing, the general accident prediction model is established based on all accident data.  (See Figs. 1 - 5, 8, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0088 - ¶0091.  In particular, see Fig. 8.)
However, Jang’s vehicle driving information system does not explicitly disclose the special accident prediction model is established based on only accident data occurring in the frequent accident region.
Conversely, Suda’s vehicle accident prevention system teaches the special accident prediction model is established based on only accident data occurring in the frequent accident region.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0018.  See ¶0042, Suda teaches the special accident prediction model based upon accident data occurring only in the frequent accident region.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system wherein the special accident prediction model is established based on only accident data occurring in the frequent accident region, as taught Suda.  Motivation for 
As to Claim 4,
Modified Jang substantially discloses the warning message providing method as claimed in claim 1.
However, Jang’s vehicle driving information system does not explicitly disclose, wherein in the establishing, the accident data are classified for each accident type, frequencies for each accident type are determined, and 
the accident data are learned by assigning weights to each accident type depending on the determined frequencies.
Suda, on the other hand, teaches wherein in the establishing, the accident data are classified for each accident type, frequencies for each accident type are determined (see Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0064), and the accident data are learned by assigning weights to each accident type depending on the determined frequencies.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0064.A skilled artisan will appreciate that an occurrence frequency of the similar type of accident is derived by collecting accidents having occurred from the similar cause at the relevant accident occurrence spot from the accident database using an accident occurrence time, and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system wherein the accident data are classified for each accident type, frequencies for each accident type are learned by assigning weights to each type, as taught by Suda.  Motivation for combining the element(s) can include, but are not limited to highlighting higher accident probability areas to drivers; and Decreasing and / or eliminating nuisance warnings to the driver, thereby increasing driver attention to relevant warnings based upon the vehicle’s closing proximity to accident-prone areas. (See ¶0014 and ¶0065 of Suda.)
As to Claim 5,
Modified Jang substantially discloses the warning message providing method as claimed in claim 2, wherein the selecting includes: 
determining the current position of the electronic device (see Figs. 1 - 5, 7, ¶0008 - ¶0009, ¶0020, ¶0026, ¶0043, ¶0056, ¶0063, ¶0088 - ¶0089, and ¶0091.  In particular, see Figs. 4 and 7.  See ¶0008, ¶0026, ¶0043, ¶0056, ¶0063, and ¶0081, Jang teaches wherein communication unit 700 transmits traffic situation information search unit 720 such that current traffic condition information which includes a position determination that determines a current position of the vehicle respective to moving traffic and its proximity to accident areas, especially accident areas with historically high frequency rates); and 
selecting the special accident prediction model in a case where the determined current position is within the frequent accident region (see Figs. 1 - 5 and ¶0019 - ¶0022.  In particular, see ¶0020.  Jang teaches driving information providing server 100 using predictive analytics of current traffic situations including accidents, respective to a current position of the vehicle and vehicle detection sensor selects the optimal model and route that the vehicle should utilize to avoid an accident itself) and selects the general accident prediction model in other cases.  (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0089 - ¶0091.  In particular, see Fig. 8 ~ process method steps 800, and 855. See ¶0089, "the driving information providing server 850 may provide information on a region where accidents frequently occur on the driving route of the vehicle 800."  See also ¶0091. Jang teaches accident prediction modeling which includes the special accident prediction model that includes data on a region where there is a higher probability of accidents along the route proximate to the vehicle.)
As to Claim 6,
Modified Jang substantially discloses the warning message providing method as claimed in claim 1 (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 3 and 5. In particular, see ¶0008), wherein the determining of the accident occurrence possibility includes: 
collecting a current driving situation (see Figs. 1 - 5, 8, ¶0019 - ¶0022, ¶0069 -- ¶0071, and ¶0088 - ¶0091.  In particular, see Figs. 1, 8, ¶0069, and ¶0091); and 
determining the accident occurrence possibility by calculating a similarity between an accident occurrence situation learned by the accident prediction model and the collected current driving situation.  (See Figs. 1 - 5, 8, ¶0019 - ¶0022, and ¶0088 - ¶0091.  In particular, see Figs. 1, 8, and ¶0091.  Jang's system utilizes big data inputs into an intelligent cognitive system that leverages learning algorithms which perform data analytics and mining of big data such that accident reference examples are stored in a database respective to the location and driving information of vehicles for similar accident reference examples.)

As to Claim 7,
Modified Jang substantially discloses the warning message providing method as claimed in claim 6.
However, Jang’s vehicle driving information system does not explicitly disclose, wherein the providing of the warning message, different warning messages are provided stepwise as the accident occurrence possibility becomes large.
Conversely, Suda teaches wherein the providing of the warning message, different warning messages are provided stepwise as the accident occurrence possibility becomes large.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0040.  Suda suggests that a plurality of alarm contents are patterned in advance and stored in a table to output the corresponding alarm messaging content respective to the extracted cause of the accident occurrence.)


As to Claim 8,
Modified Jang substantially discloses the warning message providing method as claimed in claim 2, further comprising reinforcing the general accident prediction model (see Figs. 1 - 5, 8, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0088 - ¶0091.  In particular, see Fig. 8 and ¶0051. Jang teaches wherein similar traffic situation information identifies accidents that have occurred frequently in the same region or area, and calculates the danger risk level and probability in that same region or area.)
However, Jang’s vehicle driving information system does not explicitly disclose, wherein the special accident prediction model with different weights when the accident occurs in the frequent accident region.
On the other hand, Suda teaches wherein the special accident prediction model with different weights when the accident occurs in the frequent accident region.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0064 - ¶0066, and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system wherein the special accident prediction model is reinforced with different weights when the accident occurs in the frequent accident region, as taught by Suda.  Motivation for combining the element(s) can include, but are not limited to highlighting higher accident probability areas to drivers; and Decreasing and / or eliminating nuisance warnings to the driver, thereby increasing driver attention to relevant warnings based upon the vehicle’s closing proximity to accident-prone areas. (See ¶0014 and ¶0065 of Suda.)

As to Claim 9,
Modified Jang substantially discloses the warning message providing method as claimed in claim 1, wherein the accident data includes at least one of vehicle information at the time of occurrence of an accident, vehicle operation information, position information, road form information, weather information, distance information between vehicles, image information, acceleration information, or steering information.  (See Fig. 8, ¶0027 and ¶0091, Jang teaches wherein the accident data includes accident occurrences due to snowy road conditions.)

As to Claim 11,
Jang discloses an electronic device (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Figs. 1, 4, and 7) comprising: 
a position determination unit configured to determine a current position of the electronic device (see Figs. 1 - 5, 7, ¶0008 - ¶0009, ¶0020, ¶0026, ¶0043, ¶0056, ¶0063, ¶0088 - ¶0089, and ¶0091.  In particular, see Figs. 4 and 7.  

    PNG
    media_image5.png
    392
    390
    media_image5.png
    Greyscale

See ¶0008, ¶0026, ¶0043, ¶0056, ¶0063, and ¶0081, Jang teaches wherein communication unit 700 transmits traffic situation information search unit 720 such that current traffic condition information which includes a position determination that ; 
a communication unit configured to receive accident data and a driving situation (see Figs. 1 - 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 4 and 8.  See ¶0057, Jang teaches where vehicle communication unit receives continuously updating transmissions of accidents occurring in proximity to the vehicle);
an output unit configured to output a warning message (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 3 and 5. In particular, see ¶0008, "The predicted traffic situation information is an accident risk warning signal, the accident risk warning signal includes information about an accident vehicle occurring at a specific location of the driving route based on the big data, and the accident risk warning signal is the vehicle It may be transmitted to the vehicle a certain distance before passing the specific location”); and 
a processor configured to establish a plurality of accident prediction models by learning the received accident data (see ¶0009, ¶0079, ¶0085, Jang teaches processor 740), 
select an accident prediction model to be applied among the plurality of accident prediction models based on the current position determined by the position determination unit (see Figs. 1 - 5 and ¶0019 - ¶0022.  In particular, see ¶0020.  Jang teaches driving information providing server 100 using predictive analytics of current traffic situations including accidents, respective to a current position of the , 
determine an accident occurrence possibility using the selected accident prediction model.  (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0090 - ¶0091, Jang teaches determining an accident occurrence possibility using optimal accident predictions models.) 
However, Jang’s vehicle driving information system does not explicitly disclose controlling the output unit to provide the warning message based on determining that the accident occurrence possibility is a preset value or more.
On the other hand, Suda’s vehicle accident prevention system teaches controlling the output unit to provide the warning message based on determining that the accident occurrence possibility is a preset value or more.  (See Figs. 1 - 5, ¶0003, ¶0018, ¶0021 - ¶0025, ¶0027 - ¶0029, ¶0033, ¶0040, ¶0055, ¶0057, ¶0060, and ¶0064.  In particular, see Figs. 5 and 6.  See ¶0021, ¶0024, ¶0040, ¶0055, and ¶0066. Suda teaches an approach detection means wherein Control unit 129 in conjunction with warning unit 125 works to alert the driver with an alert message informed by warning data from accident occurrences, especially those the frequency of occurrence is a preset value or more.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system wherein it controls the output unit to provide the warning message based on determining that the accident occurrence possibility is a preset value or more, as taught 

As to Claim 12,
Modified Jang substantially discloses the electronic device as claimed in claim 11 (see Figs. 1, 3, 5, ¶0008 - ¶0009, ¶0020, ¶0088, and ¶0091.  In particular, see Fig. 3 and 5. In particular, see ¶0008, "The predicted traffic situation information is an accident risk warning signal, the accident risk warning signal includes information about an accident vehicle occurring at a specific location of the driving route based on the big data, and the accident risk warning signal is the vehicle It may be transmitted to the vehicle a certain distance before passing the specific location"),
wherein the processor sets a region having a preset area as a frequent accident region when it is determined that an accident has occurred by a preset number of times or more within the region (see Fig. 8, ¶0009, ¶0079, ¶0085 and ¶0088 - ¶0089, Jang teaches processor 740 which sets a region having a preset area as a frequent accident region when it is determined that an accident has occurred by a preset number of times or more within the region that has a higher probability of accidents), and 
the plurality of accident prediction models include a general accident prediction model that is applicable to all regions.  (See Figs. 1 - 5, ¶0019 - ¶0022, 
However, Jang’s vehicle driving information system does not explicitly disclose at least one special accident prediction model that is applicable to at least one frequent accident region.
On the contrary, Suda’s vehicle accident prevention system teaches at least one special accident prediction model that is applicable to at least one frequent accident region.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0018.  See ¶0042, "control unit 129 controls each part of the vehicle 12, and collates the information on the current position and the traveling direction from the vehicle position direction detection unit 122 with the information on each accident occurrence point, so that the vehicle 12 has any accident."  When a vehicle approaches a spot at which accidents have occurred with a predetermined frequency or more, an alert means is signaled to a driver to urge caution based on the similar accident situation retrieved by a similar accident situation search means.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system with at least one special accident prediction model that is applicable to at least 

As to Claim 13,
Modified Jang substantially discloses the electronic device as claimed in claim 12, wherein the processor establishes the general accident prediction model based on all accident data.  (See Figs. 1 - 5, 8, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0088 - ¶0091.  In particular, see Fig. 8.)
However, Jang’s vehicle driving information system does not explicitly disclose establishing the special accident prediction model based on only accident data occurring in the frequent accident region.
Conversely, Suda’s vehicle accident prevention system teaches establishing the special accident prediction model based on only accident data occurring in the frequent accident region.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0018.  See ¶0042, Suda teaches the special accident prediction model based upon accident data occurring only in the frequent accident region.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information 

As to Claim 14,
Modified Jang substantially discloses the electronic device as claimed in claim 12.
However, Jang’s vehicle driving information system does not explicitly disclose, wherein the processor classifies the accident data for each accident type, 
determines frequencies for each accident type, and 
learns the accident data by assigning weights to each accident type depending on the determined frequencies.
Suda, on the other hand, teaches wherein the processor classifies the accident data for each accident type (see (see Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0064), determines frequencies for each accident type (see Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0064), and learns the accident data by assigning weights to each accident type depending on the determined frequencies.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0064.A skilled artisan will appreciate that an occurrence frequency of the similar type of accident is derived by collecting accidents having occurred from the similar cause at the relevant accident occurrence spot from the accident database using an accident occurrence time, and the occurrence frequency of similar accidents is allocated as a distinct, separate item stored in the accident database.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system wherein the accident data are classified for each accident type, frequencies for each accident type are learned by assigning weights to each type, as taught by Suda.  Motivation for combining the element(s) can include, but are not limited to highlighting higher accident probability areas to drivers; and Decreasing and / or eliminating nuisance warnings to the driver, thereby increasing driver attention to relevant warnings based upon the vehicle’s closing proximity to accident-prone areas. (See ¶0014 and ¶0065 of Suda.)

As to Claim 15,
Modified Jang substantially discloses the electronic device as claimed in claim 12, selecting the general accident prediction model in other cases.  (See Figs. 1 - 5, ¶0019 - ¶0022, ¶0027, ¶0051, and ¶0089 - ¶0091.  In particular, see Fig. 8 ~ process method steps 800, and 855. See ¶0089, "the driving information providing server 850 may provide information on a region where accidents frequently occur on the driving 
However, Jang’s vehicle driving information system does not explicitly disclose wherein the processor selects the special accident prediction model in a case where the determined current position is within the frequent accident region.
Conversely, Suda’s vehicle accident prevention system teaches wherein the processor selects the special accident prediction model in a case where the determined current position is within the frequent accident region.  (See Figs. 1 - 5, ¶0018, ¶0040 - ¶0042, ¶0052 - ¶0053, ¶0066, and claims 1, 3, and 7.  In particular, see Figs. 3 - 4.  See ¶0018.  See ¶0042, "control unit 129 controls each part of the vehicle 12, and collates the information on the current position and the traveling direction from the vehicle position direction detection unit 122 with the information on each accident occurrence point, so that the vehicle 12 has any accident."  When a vehicle approaches a spot at which accidents have occurred with a predetermined frequency or more, an alert means is signaled to a driver to urge caution based on the similar accident situation retrieved by a similar accident situation search means.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Jang’s vehicle driving information system with at least one special accident prediction model that is applicable to at least one frequent accident region, as taught by Suda.  Motivation for combining the element(s) can include, but are not limited to highlighting higher accident probability 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR2015/0045789A to JANG et al. (herein after "Jang") in view Japanese Patent No. JP-2005/313658-A to SUDA (herein after “Suda”), and further in view of Japanese Patent No. JPH0660300 A to TOMOYUKI (herein after "Tomoyuki").

As to Claim 10,
Modified Jang substantially discloses the warning message providing method as claimed in claim 1.
Although Jang’s vehicle driving information system utilizes big data inputs into an intelligent cognitive system that leverages learning algorithms, his work is silent wherein the accident prediction model is an artificial intelligence neural network model.
Therefore, Tomoyuki’s neural network based collision avoidance system is introduced to combine with Jang to cure the gaps that Jang has in disclosing the claimed invention.
Tomoyuki’s work teaches wherein the accident prediction model is an artificial intelligence neural network model.  (See ¶0001, ¶0007 - ¶0008, ¶0030, and ¶0042, Tomoyuki teaches accident prediction modeling based upon neural network models that are self-organizing and learning by parallel processing.)


Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661